Case 1:20-cv-01021-DCJ-JPM Document 10 Filed 09/09/20 Page 1 of 1 PageID #: 166



                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                          ALEXANDRIA DIVISION

  JALLOW PAPA,                          CIVIL DOCKET NO. 1:20-CV-01021-P
  Petitioner

  VERSUS                                JUDGE DAVID C. JOSEPH

  WARDEN,                               MAGISTRATE JUDGE PEREZ-MONTES
  Respondent

                                 JUDGMENT

        For the reasons stated in the Report and Recommendation (ECF No. 3) of the

 Magistrate Judge previously filed herein, and after a de novo review of the record

 including the Response in Support filed by Petitioner (ECF No. 7), and having

 determined that the findings and recommendation are correct under the applicable

 law;

        IT IS ORDERED that Petitioner’s Motion for Temporary Restraining Order

 enjoining Respondents from transferring him from LaSalle Correctional Center while

 his § 2241 Petition is pending is DENIED.

        THUS DONE AND SIGNED in Chambers, this 9th day of September, 2020.



                                      _____________________________________
                                      DAVID C. JOSEPH
                                      UNITED STATES DISTRICT JUDGE
